  Case 1:15-cr-00036-DSC Document 133 Filed 12/06/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         )
                                 )
           V.                    )    Criminal No. 15-36E
                                 )
ELIZABETH MCMAHAN                )

                    UNOPPOSED MOTION TO TRAVEL

     AND NOW, comes the defendant, Elizabeth McMahan, by her

attorney, and with respect to the above captioned matter, she

represents the following:

     1.   Christian Trabold consents to the relief sought

herein.

     2.   Ms. McMahan is released on an unsecured bond and her

travel is restricted to the Western District of Pennsylvania,

New York and Ohio.

     3.   She hereby seeks permission to travel to Richmond,

Virginia by airplane on December 17, 2019 and returning to

the Western District of Pennsylvania by automobile on

December 18, 2019; and travel to Richmond, Virginia by

automobile on December 29, 2019 and returning to the Western

District of Pennsylvania by airplane on December 30, 2019.

The travel purpose is to pick up her daughter from college,

and take her daughter back to college for the holiday break.
  Case 1:15-cr-00036-DSC Document 133 Filed 12/06/19 Page 2 of 2




     WHEREFORE, the defendant, Elizabeth McMahan requests

permission to travel as specified within the proposed Order

of Court.


                            Respectfully submitted,


                            s/ Thomas Livingston
                            Thomas Livingston
                            Assistant Federal Public Defender
                            Attorney ID No. 36949
